OPINION — AG — QUESTION: "IS IT LAWFUL FOR A MEMBER O THE HOUSE OF REPRESENTATIVES TO HAVE PLACED ON THE STATE'S PAYROLL, HIS WIFE SISTER?", ANSWER: 21 O.S. 1961 481-487 [21-487] — [21-487], (NEPOTISM) 21 O.S. 1961 481 [21-481] AND 21 O.S. 1961 482 [21-482] ARE CLEARLY NOT APPLICABLE, BECAUSE THEY ANTICIPATE A PUBLIC OFFICIAL APPOINTING OR VOTING FOR THE APPOINTMENT AND DIRECTING OR CONTROLLING THE EMPLOYMENT. THE ONLY EXCEPTION WOULD BE IN THE EVENT THE EMPLOYMENT CONTEMPLATED BY SUCH MEMBER OF THE HOUSE REPRESENTATIVES IS THE HOUSE, IN WHICH THE CASE THE EMPLOYMENT WOULD BE IN THE DEPARTMENT OF WHICH THE LEGISLATOR IS, HIMSELF, A MEMBER. 21 O.S. 1961 483 [21-483] MIGHT BE APPLICABLE IF THE APPOINTMENT OF A RELATIVE IS MADE WITH THE CONSIDERATION FOR A RETURN APPOINTMENT. HOWEVER, IN THE FACTS AS OUTLINED BY YOU, WE FIND NO INDICATION THAT THIS IS THE CASE. THAT FACT AND DETERMINATION HAS TO BE MADE BY YOU. (REX THOMPSON)